 1   GREGORY C. CHENG, CA Bar No. 226865
     gregory.cheng@ogletree.com
 2   ROSHNI C. KAPOOR, CA Bar No. 310612
     roshni.kapoor@ogletree.com
 3   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
 4   Steuart Tower, Suite 1300
     One Market Plaza
 5   San Francisco, CA 94105
     Telephone:    415.442.4810
 6   Facsimile:    415.442.4870
 7   Attorneys for Defendant
     HOME DEPOT U.S.A., INC.
 8
     BRAD STUCKEY, CA Bar No. 214971
 9   bstuckey@rdwlaw.com
     ROBINSON DI LANDO, APLC
10   801 South Grand Avenue, Suite 500
     Los Angeles, CA 90017
11   Telephone:    213.229.0100
     Facsimile:    213.229.0114
12
     Attorneys for Plaintiff
13   CHERRY MCCAUGHAN
14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16

17
     CHERRY MCCAUGHAN,                        Case No. 3:18-cv-03056-EMC
18
                  Plaintiff,                  JOINT STIPULATION AND [PROPOSED]
19                                            ORDER FOR DISMISSAL
           v.
20
     HOME DEPOT USA, INC., a Delaware
21   corporation; DOES 1 to 25, inclusive,
                                              Complaint Filed: March 29, 2018
22                Defendant.                  Trial Date:      November 18, 2019
                                              Judge:           Hon. Edward M. Chen
23

24

25

26
27

28

                                                                  Case No. 3:18-cv-03056-EMC
                 JOINT STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL
 1          The parties to this action, acting through counsel, and pursuant to Federal Rules of Civil
 2   Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by
 3   them, to the Dismissal with Prejudice of this action, including all claims stated against all parties,
 4   with each party to bear its own attorney’s fees and costs.
 5

 6   DATED: March 13, 2019                              OGLETREE, DEAKINS, NASH, SMOAK &
                                                        STEWART, P.C.
 7

 8

 9                                                      By: /s/ Gregory C. Cheng
                                                            GREGORY C. CHENG
10                                                          ROSHNI C. KAPOOR
                                                            Attorneys for Defendant
11                                                          HOME DEPOT U.S.A., INC.
12
     DATED: March 13, 2019                              ROBINSON DI LANDO, APLC
13

14

15                                                      By: /s/ Brad Stuckey
                                                            BRAD STUCKEY
16                                                          Attorneys for Plaintiff
                                                            CHERRY MCCAUGHAN
17

18

19

20

21

22

23

24

25

26
27

28

                                                1                    Case No. 3:18-cv-03056-EMC
                        JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
 1                                       [PROPOSED] ORDER
 2          The Court, having considered the Stipulation of Plaintiff and Defendant, hereby dismisses
 3   Case. No. 3:18-cv-03056-EMC with prejudice in accordance with the terms of that stipulation.
 4

 5   IT IS SO ORDERED.
 6           March 13, 2019
     Dated: _______________
                                                 HON. EDWARD M. CHEN
 7                                               UNITED STATES DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                               2                    Case No. 3:18-cv-03056-EMC
                       JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
